DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Priority Claim	3
III. Claim Rejections - 35 USC § 102	3
A. Claims 1, 2, 4-6, 10, 19, 20, 21, and 26 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2018/0166379 (“Yeo”), as evidenced by US 2010/0144146 (“Utaka”) for only claim 2.	4
IV. Claim Rejections - 35 USC § 103	6
A. Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo in view of US 2002/0185225 (“Toshima”).	7
B. Claims 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo as evidenced by Utaka and further in view of US 10,038,079 (“Ohtou”).	7
C. Claims 1, 2, 4-8, 10, 14, 15, 17-21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0323781 (“Kachian”) in view of Yeo.	9
V. Pertinent Prior Art	17
Conclusion	17


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Priority Claim
It is noted that the provisional application, US 62/637,995, includes a different set of figures and specification to those presented in each of the WIPO application (PCT/US2019/020408) and the US application (US 16/977,438) and, furthermore, fails to provide written descriptive support for the features recited in several of the claims.  At least the following claims—as currently drafted in the Preliminary Amendment filed 09/01/2020—for which the provisional application, US 62/637,995, fails to provide support are claims 3, 5, 6, 9, 11, 12, 15, 17, and 18.  As to subject matter, there is no mention of any of (1) alkylchlorosilanes as the blocking reagent (claims 5-6), (2) aprotic solvents, generally or specifically (claim 9), (3) “dipping the substrate” as a method of either applying or removing the blocking reagent (claims 3, 11), (4) the specifically claimed temperature ranges for adsorbing/reacting the blocking reagent with the respective surfaces of the substrate (claims 12, 15), (5) the time range of 10 to 60 second for exposure of the substrate to the blocking reagent (claim 17), or (6) the use of room temperature as the temperature at which the blocking agent is removed (claim 18).  As such, these claims are entitled to a priority date only as of the filing of the WIPO application on 03/01/2019. 

III. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claims 1, 2, 4-6, 10, 19, 20, 21, and 26 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2018/0166379 (“Yeo”), as evidenced by US 2010/0144146 (“Utaka”) for only claim 2.
With regard to claim 1, Yeo discloses, generally in Figs. 1-3,
1. (Currently amended): A method of selectively depositing metal oxide 300 [¶ 21; Fig. 3] on an exposed metal surface 100 [¶ 17] relative to a dielectric material 110 [¶ 17] on a substrate [chip carrying transistor structures (not shown); ¶¶ 10, 11, 16], the method comprising:
(a) providing the substrate [“chip/transistor”] comprising the dielectric material 110 and the exposed metal surface 100; 
(b) prior to depositing the metal oxide 300, exposing the substrate to a blocking reagent [e.g. alkylsilane or OTS] to non-selectively adsorb the blocking reagent onto both the dielectric material 110 and the exposed metal surface 100 [¶ 22]; 
(c) after exposing the substrate to the blocking reagent [e.g. alkylsilane or OTS] and prior to depositing the metal oxide 300, selectively removing the blocking reagent from the exposed metal surface [¶ 22: “if the SAM nucleation occurs on exposed metal region 240, it can be removed either with an oxygen plasma ashing, a sulfuric-peroxide (SPM) (H2SO4/H2O2) wet clean, or a high-temperature anneal (e.g., >300° C.)”]; and 
(d) selectively depositing the metal oxide 300 on the exposed metal surface 100 relative to the dielectric material 110 on the substrate [¶ 23; Fig. 3].

 2. (Original): The method of claim 1, wherein selectively removing the blocking reagent is performed by contacting the substrate with water.
10. (Original): The method of claim 1, wherein the blocking reagent forms a hydrolyzable bond with the exposed metal surface but does not form a hydrolyzable bond with the dielectric material.  
19. (Original): The method of claim 1, wherein selectively removing the blocking reagent selectively hydrolyzes bonds between the blocking reagent and the exposed metal surface.  
26. (Original): The method of claim 1, wherein the hydrolyzing results in the exposed metal surface having a hydrogen-terminated and/or hydroxyl-terminated surface.
Yeo states that the blocking reagent is selectively removed from the surface of the metal 100 by, e.g. “sulfuric-peroxide (SPM) (H2SO4/H2O2) wet clean” (Yeo: ¶ 22).  Utaka evinces that SPM is a mixture of concentrated sulfuric acid (i.e. 98% H2SO4) and 31 wt% hydrogen peroxide in water in a ratio of from 1 to 5 parts of the concentrated sulfuric acid to one part hydrogen peroxide water (Utaka: ¶ 55).  Therefore, the blocking reagent is Yeo is removed by “contacting the substrate with water”.  
Note that the Instant Application admits (1) that alkylchlorosilanes form hydrolyzable bonds with metal but not with the dielectric and (2) that water hydrolyzes bonds between alkylchlorosilanes to the metal surface leaving hydroxyl-terminated metal surface (Instant Application: Figs. 2D-2E).  Therefore, it is held, absent evidence to the contrary, that the water in the SPM used in Yeo removes the blocking reagent by hydrolysis of the hydrolyzable bonds with metal to leave hydroxyl-terminated metal surface.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)  
100 is cleaned of the alkylchlorosilane SAM; therefore, the blocking group formed by reaction of the alkylchlorosilane with the dielectric 110 remains attached in order to block deposition of metal oxide 300 on the dielectric 110 (Yeo: Fig. 3; ¶ 22).
This is all of the features of claims 2, 10, 19, and 26. 

With regard to claims 4-6, Yeo further discloses,
4. (Original): The method of claim 1, wherein the blocking reagent is a silicon amide.  
5. (Original): The method of claim 4, wherein the blocking reagent is an alkylchlorosilane.  
6. (Original): The method of claim 5, wherein the alkylchlorosilane has a chemical structure of ClxSi([CH3(CH2)y])(4-x), where x is an integer between and including 1 and 3, and y is an integer greater than or equal to 1.  
In this regard, Yeo discloses that one example of a blocking reagent is a silicon amide that is an alkylchlorosilane, such as octadecyltrichlorosilane (OTS), having the molecular formula, CH3(CH2)17SiCl3; therefore x is 3 and y is 17.

With regard to claims 20 and 21, Yeo further discloses,
20. (Original): The method of claim 1, wherein the metal oxide 300 is alumina [¶¶ 21, 23.  
21. (Original): The method of claim 1, wherein the metal oxide 300 is selectively deposited on the exposed metal surface 100 relative to the dielectric material 110 using atomic layer deposition [i.e. ALD, ¶ 23; claims 7, 8].  

IV. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A. Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo in view of US 2002/0185225 (“Toshima”).
Claim 3 reads,
3. (Original): The method of claim 1, wherein selectively removing the blocking reagent is performed by dipping the substrate in water.  
The prior art of Yeo, as explained above, discloses each of the features of claim 1. 
Yeo does not indicate how the SPM wet cleaning is performed and does not, therefore, indicate that the substrate is dipped in the SPM.
Toshima teaches that it is exceedingly old and well known to clean substrates with SPM by dipping the substrate in the cleaning solution held in a tank (Toshima ¶ 5).
It would have been obvious to one of ordinary skill in the art, at the time of the instant invention, to dip the substrate of Yeo in the SPM because Toshima teaches that dipping is a suitable method of applying SPM for cleaning. 

B. Claims 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo as evidenced by Utaka and further in view of US 10,038,079 (“Ohtou”).
Claims 9, 11, and 12 read,
9. (Original): The method of claim 1, wherein the blocking reagent is provided in an aprotic polar solvent.  
11. (Original): The method of claim 1, wherein the substrate is exposed to the blocking reagent by dipping the substrate in a wet solution of the blocking reagent.  
or between about 60°C and about 100°C.  
The prior art of Yeo, as explained above, discloses each of the features of claim 1. 
Yeo does not give the details by which the alkylchlorosilane, such as octadecyltrichlorosilane (OTS), is applied to the substrate and does not, therefore, teach solvents, dipping or temperature. 
Ohtou, like Yeo, applies a SAM blocking layer 220 (Ohtou: col. 9, lines 5-10 and 33-53; Figs. 10A, 11A) made from an alkylchlorosilane or alkylaminosilane (Ohtou: col. 9, lines 11-15 and 22-27), to a silicon-containing dielectrics 70, 72, 80 (Ohtou: col. 7, lines 33-54) on a semiconductor substrate integrated circuit (Ohtou: abstract; Fig. 10A).  Ohtou dissolves the SAM reagent, e.g. an alkylchlorosilane, in an aprotic solvents such as dimethylsulfoxide (DMSO) or dimethylformamide (the latter of which the Instant Application admits is an aprotic solvent [Instant Specification: ¶ 64, p. 9]), and then dips the substrate in the alkylchlorosilane solution (Ohtou: col. 9, lines 33-53).  Ohtou also teaches that the substrates are treated in the SAM solution at a temperature in a range of 25 ºC to 120 ºC (id.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the application method of Ohtou to form the SAM blocking layer to the substrate of Yeo, because Yeo is silent to the process, such that one having ordinary skill in the art would use a known process for the same purpose of applying the same class of SAM blocking reagents, i.e. alkylchlorosilanes, to the same dielectric materials, i.e. silicon-containing dielectrics used in semiconductor devices, such as the process taught in Ohtou. 
Further with regard to the temperature range, the claimed range of 25 ºC to 100 ºC lies inside the temperature range of 25 ºC to 120 ºC used in Ohtou.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)

C. Claims 1, 2, 4-8, 10, 14, 15, 17-21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0323781 (“Kachian”) in view of Yeo.
Claim 1 reads,
1. (Currently amended): A method of selectively depositing metal oxide on an exposed metal surface relative to a dielectric material on a substrate, the method comprising:
(a) providing the substrate comprising the dielectric material and the exposed metal surface; 
(b) prior to depositing the metal oxide, exposing the substrate to a blocking reagent to non-selectively adsorb the blocking reagent onto both the dielectric material and the exposed metal surface; 
(c) after exposing the substrate to the blocking reagent and prior to depositing the metal oxide, selectively removing the blocking reagent from the exposed metal surface; and 
(d) selectively depositing the metal oxide on the exposed metal surface relative to the dielectric material on the substrate.  

With regard to claim 1, Kachian discloses,
1. (Currently amended): A method of selectively depositing metal [e.g. cobalt]… on an exposed metal surface [e.g. copper] relative to a dielectric material on a substrate [¶¶ 5, 8, 9, 11, 20], the method comprising:
(a) providing the substrate [¶¶ 8, 9] comprising the dielectric material [i.e. “silicon-containing dielectric”; ¶ 20] and the exposed metal surface [“metal”; ¶ 20]; 

(c) after exposing the substrate to the blocking reagent [SAM, supra] and prior to depositing the metal …, selectively removing the blocking reagent from the exposed metal surface [e.g. expose to water or alcohol; ¶ 20]; and 
(d) selectively depositing the metal [e.g. cobalt]… on the exposed metal surface [e.g. copper] relative to the dielectric material on the substrate [¶ 11].  

With regard to the preamble of claim 1, the selective deposition on the metal surface versus the dielectric surface, Kachian states,
[0011] Embodiments of the disclosure provide methods of selectively depositing a film onto one surface over a second surface.  As used in this specification and the appended claims, the term “selectively depositing a film on one surface over another surface”, and the like, means that a first amount of the film is deposited on the first surface and a second amount of film is deposited on the second surface, where the second amount of film is less than the first amount of film, or no film is deposited on the second surface.  The term “over” used in this regard does not imply a physical orientation of one surface on top of another surface, rather a relationship of the thermodynamic or kinetic properties of the chemical reaction with one surface relative to the other surface.  For example, selectively depositing a cobalt film onto a copper surface over a dielectric surface means that the cobalt film deposits on the copper surface and less or no cobalt film deposits on the dielectric surface; or that the formation of the cobalt film on the copper surface is thermodynamically or kinetically favorable relative to the formation of a cobalt film on the dielectric surface.
(Kachian: ¶ 11; emphasis added)
As in the Instant Application, Kachian states that the dielectric surface can be a “silicon-containing dielectric surface” (Kachian: ¶ 20).

With regard to the preamble and step (a) of claim 1, specifically the substrate including the metal surface and the dielectric surface, Kachian states,
substrate” and “wafer” are used interchangeably, both referring to a surface, or portion of a surface, upon which a process acts.  It will also be understood by those skilled in the art that reference to a substrate can also refer to only a portion of the substrate, unless the context clearly indicates otherwise. Additionally, reference to depositing on a substrate can mean both a bare substrate and a substrate with one or more films or features deposited or formed thereon.
[0009] A “substrate” as used herein, refers to any substrate or material surface formed on a substrate upon which film processing is performed during a fabrication process.  For example, a substrate surface on which processing can be performed include materials such as silicon, silicon oxide, strained silicon, silicon on insulator (SOI), carbon doped silicon oxides, silicon nitride, doped silicon, germanium, gallium arsenide, glass, sapphire, and any other materials such as metals, metal nitrides, metal alloys, and other conductive materials, depending on the application. …
(Kachian: ¶¶ 8-9; emphasis added)

With regard to step (b) of claim 1, i.e. exposing and adsorption of blocking reagent on both the metal and silicon-containing dielectric surfaces, Kachian states,
[0013] One strategy to achieve selective deposition employs the use of blocking layers.  Ideally, this strategy involves (1) formation of a blocking layer on substrate materials on which deposition is to be avoided with negligible impact to the target substrate material, (2) deposition on the target substrate material (where deposition on other substrate materials is “blocked” by the blocking layer), …
[0014] Embodiments of the disclosure incorporate a blocking layer called a self-assembled monolayer (SAM).  A self-assembled monolayer (SAM) consists of an ordered arrangement of spontaneously assembled organic molecules adsorbed on a surface.  These molecules are typically comprised of one or more moieties with an affinity for the substrate (head group) and a relatively long, inert, linear hydrocarbon moiety (tail group).
[0016] Embodiments of the disclosure advantageously provide a dry functionalization (vapor phase) strategy to selectively form SAMs on the substrate materials to be blocked during deposition so as to achieve selective deposition on the target substrate material.  Without being bound by any particular theory of operation, it is believed that the SAM precursor exposure process does not result in selective binding of the SAM precursor to one substrate over another.  Rather, the overall all-vapor strategy comprised of a unique SAM precursor exposure process and post-treatment conditions yield selective SAM formation on 
[0019] In some embodiments, surface pre-treatment or pre-clean may be used to generate desired surface terminations before SAM precursor or treatment co-reactant exposure.  The treatment co-reactant [e.g. alcohol or water; ¶ 20] is a molecule that undergoes ligand exchange with unreacted head groups on the SAM precursor.  The treatment co-reactant is chosen such that it does not chemisorb on any substrate materials at or below the substrate temperature used for the SAM precursor exposure.  One or more methods for introducing the treatment co-reactant into the process is to alternate exposure (spatially or temporally) with the SAM precursor, thus both reducing the potential for particle formation and driving ligand exchange with unreacted head groups on the chemisorbed SAM precursor.  … This cyclic SAM precursor/treatment co-reactant approach, in which alternating SAM precursor and treatment co-reactant exposures are performed (followed by one final SAM precursor exposure), is continued for the number of cycles that yields the desired blocking/selectivity requirements for the target application.
[0020] According to one or more embodiments, a treatment co-reactant process provides selective deposition on metal, metal oxide, or hydrogen-terminated Si.sub.xGe.sub.1−x substrates and not silicon-containing dielectric substrates, which typically have a high concentration of surface Si—OH sites.  Examples of SAM precursors for such an application include but are not limited to chlorosilane- or silylamine-based molecules with a linear, saturated hydrocarbon tail of 6-20 carbon atoms and >1 —Cl or —NR2 (R=methyl or ethyl) head groups on the silicon center, respectively.  (In the case of 2 versus 3 head groups, a small alkyl moiety (e.g., —CH3) in the former may replace the position of a head group in the latter.) According to some embodiments, a reaction of these precursors with silicon-containing dielectrics yields Si—O bond formation between the SAM precursor and the substrate through reaction of surface hydroxyls with Si—Cl or Si—N precursor bonds to yield stable, volatile HCl or alkylamine byproducts, respectively.  It is believed that this is the likely reaction observed under conditions targeted for this application; however, some head groups may remain unreacted upon chemisorption of the SAM precursor, so that the use of the treatment co-reactant may increase selectivity and/or reactivity.  For example, a low molecular weight—relative to the SAM precursor—alcohol could serve as the treatment co-reactant.  … Water can also serve as the treatment co-reactant. (For example, the hydroxyl portion of the water molecule is exchanged with the unreacted —NR2 or —Cl head groups of the chemisorbed SAM precursor, liberating alkylamine and HCl molecules. As with alcohol treatment co-reactants, the subsequent condensation reaction yields an Si—O—Si linkage between adjacent chemisorbed SAM 
(Kachian: ¶¶ 13, 14, 16, 19, and 20; emphasis added)
Thus, Kachian recognizes a first step of exposing the metal and dielectric surfaces of the substrate to the SAM, e.g. alkylchlorosilane or alkylaminosilane, initially chemisorbs to both the metal and dielectric surfaces, stating “the SAM precursor exposure process does not result in selective binding of the SAM precursor to one substrate over another” (¶ 16).  Then the second step is providing the “treatment co-reactant”, e.g. water, which reacts with the unreacted, chemisorbed SAM to yield the selectively adsorbed SAM only on the dielectric surface (¶¶ 19-20).  In this regard, Kachian states, “alternating SAM precursor [e.g. alkylchlorosilane or alkylaminosilane] and treatment co-reactant [e.g. water] exposures are performed” (Kachian: ¶ 19; emphasis added).  As such, it is held, absent evidence to the contrary, the exposure to water, after the exposure to the SAM removes the SAM adsorbed to the metal surface.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
This is all of the features of claim 1 disclosed in Kachian.

With regard to the preamble and steps (b), (c), and (d) of claim 1 and claims 20 and 21,
20. (Original): The method of claim 1, wherein the metal oxide is alumina.  
21. (Original): The method of claim 1, wherein the metal oxide is selectively deposited on the exposed metal surface relative to the dielectric material using atomic layer deposition.
With regard to claim 21, Kachian discloses deposition on the exposed metal surface using atomic layer deposition (ALD) (Kachian: ¶¶ 7, 26; claim 20).
metal oxide, such as alumina, instead giving an example of selectively depositing a metal, i.e. cobalt, on a copper surface.  
As explained above, Yeo, like Kachian, teaches a process of selective deposition on metal surfaces and not on an adjacent dielectric surface by depositing a blocking layer on the dielectric surface.  Yeo further teaches that a metal oxide 300 such as alumina (Al2O3) can be selectively deposited on the metal surface 100 in order to form replacement metal contacts (Yeo: ¶¶ 21-23). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to selectively deposit a metal oxide, e.g. alumina, instead of a metal on the metal surface in Kachian, as taught in Yeo because Kachian is directed more generally to selective deposition of any material on one surface material of a substrate while blocking deposition on another surface of said substrate without limits as to what material is selectively deposited on which class of exposed surface material of the substrate, such that one having ordinary skill in the art would selectively deposit a metal oxide on a metal surface while blocking deposition on the silicon-containing dielectric surface, in order to form, e.g., a replacement contact, as taught in Yeo.  
This is all of the features of claims 1, 20, and 21.

With regard to claims 4-8, Kachian further discloses the claimed blocking reagents,
4. (Original): The method of claim 1, wherein the blocking reagent is a silicon amide.  
5. (Original): The method of claim 4, wherein the blocking reagent is an alkylchlorosilane  [¶ 20: “chlorosilane- …-based molecules with a linear, saturated hydrocarbon tail of 6-20 carbon atoms and >1 —Cl…” (supra)].  
xSi([CH3(CH2)y])(4-x), where x is an integer between and including 1 and 3, and y is an integer greater than or equal to 1  [¶ 20: “chlorosilane- …-based molecules with a linear, saturated hydrocarbon tail of 6-20 carbon atoms and >1    —Cl…” (supra); therefore, x is 2 or 3 and y is from 5-19].  
7. (Original): The method of claim 4, wherein the blocking reagent is an alkylaminosilane  [¶ 20: “silyl-amine-based molecules with a linear, saturated hydrocarbon tail of 6-20 carbon atoms and … —NR2 (R=methyl or ethyl) head groups on the silicon center” (supra)].
8. (Original): The method of claim 7, wherein the alkylaminosilane has a chemical structure of [(CH3)2N]xSi([CH3(CH2)y])(4-x), where x is an integer between and including 1 and 3, and y is an integer greater than or equal to 1  [¶ 20: “silyl-amine-based molecules with a linear, saturated hydrocarbon tail of 6-20 carbon atoms and … —NR2 (R=methyl or ethyl) head groups on the silicon center” (supra); therefore, x is 1 and y is 5-19].

With regard to claims 14, 15, and 17, Kachian further discloses,
14. (Original): The method of claim 1, wherein the substrate is exposed to the blocking reagent by introducing the blocking reagent in vapor phase [¶ 18: “a SAM precursor and a treatment co-reactant, which are both introduced to reaction chambers in vapor phase through separate lines”].  
15. (Currently amended): The method of claim 14, wherein the substrate is exposed to the blocking reagent at a temperature between about 100°C and about 300°C or between about 200°C and about 250°C [¶ 18: “the substrate temperature can be in the range of about room temperature (e.g., 25° C.) to about 500° C., or in the range of about room temperature to about 400° C., 350° C., 300° C., 250° C. or 200° C.”  
17. (Original): The method of claim 1, wherein the substrate is exposed to the blocking reagent for a duration between about 10 seconds and about 60 seconds [¶ 18: “exposure times that vary from seconds to days”].  
With regard to claim 17, the range of 10 sec to 60 sec overlaps the disclosed range of “seconds to days”.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)

With regard to claims 2, 10, 19, and 26, Kachian further discloses,
2. (Original): The method of claim 1, wherein selectively removing the blocking reagent is performed by contacting the substrate with water.  
10. (Original): The method of claim 1, wherein the blocking reagent forms a hydrolyzable bond with the exposed metal surface but does not form a hydrolyzable bond with the dielectric material.
19. (Original): The method of claim 1, wherein selectively removing the blocking reagent selectively hydrolyzes bonds between the blocking reagent and the exposed metal surface.  
26. (Original): The method of claim 1, wherein the hydrolyzing results in the exposed metal surface having a hydrogen-terminated and/or hydroxyl-terminated surface.
See discussion under claim 1, particularly with regard to Kachian as ¶¶ 19-20.  In addition, the Instant Application admits that the same blocking reagents as used in Kachian, i.e. alkylchlorosilanes and alkylaminosilanes, both adsorb to the metal surface to form hydrolyzable bonds therewith at the specifically claimed temperatures of e.g. 200 ºC and 250 ºC, and are removed by exposure to water, i.e. by hydrolysis, thereby leaving hydroxyl-terminated metal surface (Instant Application: Figs. 2A-2E).  As such, based on (1) the discussion at paragraphs [0019]-[0020] of Kachian, as explained above, and (2) Applicant’s admissions in the Instant Application, it is held, absent evidence to the contrary, each of the features of claims 2, 10, 19, and 26 are inherently disclosed in Kachian.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)  

With regard to claim 18, Kachian further discloses,
treatment co-reactant [e.g. water], which are both introduced to reaction chambers in vapor phase through separate lines”  and  “substrate temperatures that range from room temperature to approximately 600° C”].  
Kachian discloses that the substrate can be exposed to the treatment co-reactant, e.g. water, at room temperature; therefore, the inherent removal by water may occur at room temperature.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

V. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(1) US 2018/0012752 (“Tapily”) is cited for disclosing selective, ALD deposition of metal oxide 204 on an exposed metal surface 202 after the dielectric surface 201 is blocked by an alkylaminosilane.  See Figs. 2A-2C and ¶¶ 19, 20-24, 26, and 30.  However, removal of the alkylaminosilane from the metal surface is not mentioned.
(2) US 2019/0164758 (“Su”) is cited for disclosing selective, ALD deposition of metal oxide 150 on an exposed metal surface 110 after the dielectric surface 120A is blocked by an inhibitor 140 formed from SAM materials including alkylchlorosilanes and alkylaminosilanes.  See Figs. 1-4 and ¶¶ 15, 16, 25-28.  However, removal of the inhibitor 140 from the metal surface 110 is not mentioned.
(3) US 10,043,656 (“Smith”) and US 10,662,526 (“Hausmann”) are cited for being a commonly-assigned to the assignee of the Instant Application and disclosing processes for selective deposition on one surface versus another using the concept of blocking agents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814